Case 2:85-cv-04544-DMG-AGR Document 626 Filed 08/20/19 Page 1 of 7 Page ID #:32485



     1   CENTER FOR HUMAN RIGHTS &
     2   CONSTITUTIONAL LAW
         Peter A. Schey (Cal. Bar No. 58232)
     3   Carlos Holguín (Cal. Bar No. 90754)
     4   Laura N. Diamond (Cal. Bar. No. 185062)
         Rachel Leach (D.C. Bar No. 1047683)
     5   256 South Occidental Boulevard
     6   Los Angeles, CA 90057
         Telephone: (213) 388-8693
     7   Facsimile: (213) 386-9484
     8   Email:pschey@centerforhumanrights.org
               crholguin@centerforhumanrights.org
     9         ldiamond@centerforhumanrights.org
    10         rleach@centerforhumanrights.org
    11   Listing continues on next page
    12   Attorneys for Plaintiffs
    13
    14                          UNITED STATES DISTRICT COURT
    15                         CENTRAL DISTRICT OF CALIFORNIA
    16                                    WESTERN DIVISION
    17
    18   Jenny Lisette Flores., et al.,             Case No. CV 85-4544-DMG-AGRx
    19                    Plaintiffs,               STIPULATION TO EXTEND
                                                    BRIEFING SCHEDULE
    20         v.                                   REGARDING PLAINTIFFS’
                                                    MOTION TO ENFORCE AND
    21   William Barr, Attorney General of the      DEFENDANTS’ MOTION TO
         United States, et al.,                     EXCLUDE EVIDENCE AND FOR
    22                                              AN EVIDENTIARY HEARING
                          Defendants.
    23
                                                     [HON. DOLLY M. GEE]
    24
    25
    26
    27
    28
Case 2:85-cv-04544-DMG-AGR Document 626 Filed 08/20/19 Page 2 of 7 Page ID #:32486



     1   Plaintiffs’ counsel continued:
     2
     3   USF SCHOOL OF LAW IMMIGRATION CLINIC
         Bill Ong Hing (Cal. Bar No. 61513)
     4   2130 Fulton Street
     5   San Francisco, CA 94117-1080
         Telephone: (415) 422-4475
     6
         Email: bhing@usfca.edu
     7
     8   LA RAZA CENTRO LEGAL, INC.
         Stephen Rosenbaum (Cal. Bar No. 98634)
     9
         474 Valencia Street, Suite 295
    10   San Francisco, CA 94103
         Telephone: (510) 387-3956
    11
         Email: srosenbaum@law.berkley.edu
    12
    13
         ///
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28


                                            - ii -
Case 2:85-cv-04544-DMG-AGR Document 626 Filed 08/20/19 Page 3 of 7 Page ID #:32487



     1         On June 28, 2019, Plaintiffs filed a Motion to Enforce the Flores Settlement
     2   Agreement regarding the detention of class members at Homestead (“Motion to
     3
         Enforce”). [Doc. # 578]. On July 12, 2019, the parties filed a Stipulation to modify
     4
     5   the schedule. [Doc. # 598]. On July 15, 2019, the Court modified the briefing
     6
         schedule on Plaintiffs’ Motion to Enforce and ordered that Plaintiffs may file a
     7
         Reply by August 16, 2019. [Doc. # 602]. The Motion to Enforce has been referred
     8
     9   to the Special Monitor (“Monitor”) for a Report and Recommendation pursuant to
    10
         Paragraph A.2 of the Appointment Order [Doc. # 553 and 602]. On August 2,
    11
         Defendants filed a Motion to Exclude Certain Evidence and a Request for an
    12
    13   Evidentiary Hearing (“Motion to Exclude”) before the Monitor, which is scheduled
    14
         for a hearing on August 30, 2019 at 8:30 a.m. [Doc. # 612]. On August 6, 2019, the
    15
         Court referred the entirety of Defendants’ Motion to Exclude to the Special
    16
    17   Monitor. [Doc. # 616]. According to L.R. 7-9 and the Courts Order re Defendants’
    18
         Motion to Exclude, Plaintiffs’ Opposition to the Motion to Exclude shall be filed on
    19
         or before August 9, 2019 and Defendants’ Reply shall be filed on or before August
    20
    21   16, 2019, unless the parties stipulate to a different schedule. [Doc. # 616]. The
    22
         parties previously stipulated to an extension of the briefing schedule so that
    23
    24   Plaintiffs’ Reply to Defendants’ Opposition to the Motion to Enforce and Plaintiffs’

    25   Opposition to Defendants’ Motion to Exclude were due to be filed today, August
    26
         20, 2019, and Defendants’ Reply on their Motion to Exclude was due to be filed by
    27
    28


                                                  -1-
Case 2:85-cv-04544-DMG-AGR Document 626 Filed 08/20/19 Page 4 of 7 Page ID #:32488

         August 30, 2019. [Doc. #622]. The Court approved the revised briefing schedule by
     1
         Order dated August 12, 2019. [Doc. # 623].
     2
     3         The parties hereby request that the Court extend the remaining deadlines for
     4   adjudication of the Motion to Enforce and the Motion to Exclude as follows:
     5
               - August 23, 2019 – Plaintiffs shall file a Reply to Defendants’ Opposition
     6
     7            to Plaintiffs’ Motion to Enforce.
     8
               - August 23, 2019 – Plaintiffs shall file an Opposition to Defendants’
     9
                  Motion to Exclude.
    10
    11         - September 6, 2019 – Defendants shall file a Reply to Plaintiffs’
    12
                  Opposition to Defendants’ Motion to Exclude.
    13
         Counsel for Plaintiffs has conferred with counsel for Defendants, who join in this
    14
    15   Stipulation. See Declaration of Peter Schey attached. The Special Monitor has
    16
         reviewed and approved of this Stipulation. Id.
    17
                                         Respectfully submitted,
    18
    19
         Dated: August 20, 2019          /s/Peter Schey
    20                                    Class Counsel for Plaintiffs
    21                                    CENTER FOR HUMAN RIGHTS &
                                          CONSTITUTIONAL LAW
    22                                    Peter A. Schey
    23                                    Carlos Holguín
                                          Laura N. Diamond
    24                                    Rachel Leach
    25
    26   Dated: August 20, 2019          /s/ Sarah B. Fabian (with permission)
    27                                   Counsel for Defendants
                                         U.S. DEPARTMENT OF JUSTICE
    28                                   Sarah B. Fabian
                                                  2
Case 2:85-cv-04544-DMG-AGR Document 626 Filed 08/20/19 Page 5 of 7 Page ID #:32489

                                     Senior Litigation Counsel
     1                               Office of Immigration Litigation
                                     District Court Section
     2
     3
         ///
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                              3
Case 2:85-cv-04544-DMG-AGR Document 626 Filed 08/20/19 Page 6 of 7 Page ID #:32490



     1                         DECLARATION OF PETER SCHEY

     2         I, Peter Schey, depose and say:

     3         1. I am one of the Class Counsel in this matter entitled Flores v. Barr, Case
     4   No. CV 85-4544-DMG-AGRx, and make this declaration in support of the
     5
         foregoing Stipulation to Extend Briefing Schedule Regarding Plaintiffs’ Motion to
     6
     7   Enforce and Defendants’ Motion to Exclude Evidence and for an Evidentiary
     8
         Hearing.
     9
               2. Counsel for Plaintiffs has conferred with counsel for Defendants who join
    10
    11   in this Stipulation. The Special Monitor has reviewed and approves of this
    12
         Stipulation.
    13
               3. This stipulation is entered into in order to provide the Plaintiffs with
    14
    15   adequate time to reply to Defendants’ opposition to Plaintiffs’ motion to enforce
    16
         [Doc. # 609] and to determine the extent to which they may oppose Defendants’
    17
         Motion to Exclude Evidence and for an Evidentiary Hearing [Doc. # 612], and to
    18
    19   provide Defendants adequate time to reply to Plaintiffs’ opposition to Defendants’
    20
         Motion to Exclude Evidence and for an Evidentiary Hearing. Plaintiffs seek three
    21
         additional days to file their aforementioned briefs because Plaintiffs’ lead counsel
    22
    23   yesterday returned from annual leave.
    24
               I declare under penalty of perjury that the foregoing is true and correct.
    25
    26   Executed this 20th day of August, in Oak View, California.

    27                                    /s/Peter Schey
    28                                     Peter A. Schey


                                                  -1-
Case 2:85-cv-04544-DMG-AGR Document 626 Filed 08/20/19 Page 7 of 7 Page ID #:32491



     1                               CERTIFICATE OF SERVICE
     2
     3            I, Peter Schey, declare and say as follows:
     4            I am over the age of eighteen years of age and am not a party to this action. I
     5   am employed in the County of Los Angeles, State of California. My business
     6   address is 256 S. Occidental Blvd., Los Angeles, CA 90057, in said county and
     7   state.
     8            On August 20, 2019 I electronically filed the following document(s):
     9
                  • STIPULATION TO EXTEND BRIEFING SCHEDULE
    10              REGARDING PLAINTIFFS’ MOTION TO ENFORCE AND
                    DEFENDANTS’ MOTION TO EXCLUDE EVIDENCE AND FOR
    11              AN EVIDENTIARY HEARING; and
    12            • DECLARATION OF PETER SCHEY
    13
         with the United States District Court, Central District of California by using the
    14
         CM/ECF system. Participants in the case who are registered CM/ECF users will be
    15
         served by the CM/ECF system.
    16
    17                                                                 /s/Peter Schey
                                                                       Attorney for Plaintiffs
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28


                                                    -1-
